Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	The amendment filed 10/29/2021 has been entered. Currently, claims 1, 4, 6, and 10-11 remain pending in the application. Independent claim 1 was amended by the Applicant, without the addition of new matter, to include further limitations that change the scope of the claims. Additionally, dependent claims 2-3, 5, and 7-9 were cancelled but part of the subject matter was introduced into claim 1. Additionally, claims 1, 4, 6, and 10 were amended to correct previous 35 USC § 112(b) rejections and claim objections that were set forth in the Non-Final Office Action mailed 08/03/2021. Lastly, new claim 11 has been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claims 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 08/03/2021.
Applicant’s arguments, see Remarks on Pages 6-8, filed 10/29/2021, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, a new grounds of rejection is made in view of current and new prior art of record: The primary reference, Choi et al. (KR 20160120012 A), is maintained for disclosing the crux of the invention and secondary references, Osthold et al. (DE 102013013011 A1), Nakamura (JP 2014113322 A), Kondo (U.S. Patent No. 5746696), and Kim (WO 2008039028 A1), are applied for teaching secondary features of the claims. These references are observed in a new light with regard to new prior art, Machida (JP 2016165436 A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20160120012 A) in view of Osthold et al. (DE 102013013011 A1) and in further view of Nakamura (JP 2014113322 A) and Kondo (U.S. Patent No. 5746696) and Machida (JP 2016165436 A).
Regarding claim 1, Choi discloses a deformed nail corrector for correcting a deformed nail 1 (Page 3/18, Paragraph 7 and Figure 1, nail straightener 1 attaches to correct nail), comprising: a first hook 31 (Page 3/18, Paragraph 9 and Figure 1, first elastic bar 3 with a first ring 31 attachable to first edge of nail in width direction) configured to be attachable to a first edge of the deformed nail in a width direction; a second hook 31 (Page 3/18, Paragraph 9 and Figure 1, second elastic bar 3 with a second ring 31 attachable to second edge of nail in width direction) configured to be attachable to a first edge of the deformed nail in a width direction; a tubed-flexible member 2 (Page 3/18, Paragraph 8 and Figure 1, case 2 is in the shape of an elliptical tube and is preferably made of a synthetic resin material so that a predetermined elasticity can be imparted to the case 2) joined at a first end (Page 3/18, Paragraph 9 and Figure 1, first elastic bar 3 joined to first end of case 2) to the first hook 31 and at a second end (Page 3/18, Paragraph 9 and Figure 1, second elastic bar 3 joined to second end of case 2) to the second hook 31; the tubed-flexible member 2 is flexible and stretchable (Page 3/18, Paragraph 8 and Figure 1, elasticity can be imparted to the case 2) so as to allow a distance between the first hook 31 and the second hook 31 to be changed (Page 3/18, Paragraphs 8-9 and Figure 1, elasticity of case 2 provides a curved shaped to correspond to an upper surface of the curved nail, such that when the degree of curvature is greater the distance between the rings 31 is reduced). 
However, Choi fails to explicitly disclose a wire member inserted in the tubed-flexible  member.
Osthold teaches an analogous deformed nail corrector 1 (Paragraph 74 and Figure 1c, nail correction clasp 1 for attaching to edge of nail and correcting nail deformity) comprising: a wire member 2,3a,3b (Paragraphs 23, 26, 73 and Figure 1c, two clasp parts 3a,3b and holding handle grip 2 consist of a one-piece bent metallic wire) inserted in the analogous tubed-flexible member 2a (Paragraph 27, 78, and Figure 1c, the holding handle 2 is encased at least in sections by a flexible, elastic, plastic casing 2a.).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible member of Choi, so that a wire member is inserted in the tubed-flexible member, as taught by Osthold, in order to provide an improved deformed nail corrector wherein a wire member inserted into the flexible member that allows for the user to displace the clasping hook parts against one another to yield an optimal size and position of the nail corrector on the nail (Osthold, Paragraph 76).

Nakamura teaches an analogous deformed nail corrector 1 (Paragraph 100 and Figure 73, nail correction tool 1) wherein the analogous first hook 20,30 (Paragraph 100 and Figures 71-73, first terminal member 20 and first linear member 30) has a first main hook portion 21,30 (Paragraph 100 and Figure 73, first hook portion 21 and first linear member 30) and a first extended portion 22 (Paragraph 101 and Figure 73, first insertion portion 22) formed on a top surface (Figure 73, insertion portion 22 on top surface of the first hook portion 21 and first linear member 30) of the first main hook portion 21,30, wherein the first extended portion 22 has a first surface extending upward (Figure 73, insertion portion 22 has a surface that extends upward from the first hook portion 21 and first linear member 30) from the top surface (Figure 73, insertion portion 22 on top surface of the first hook portion 21 and first linear member 30), wherein the analogous second hook 20,30 (Paragraph 100 and Figures 71-73, second terminal member 20 and second linear member 30) has a second main hook portion 21,30 (Paragraph 100 and Figure 73, second hook portion 21 and second linear member 30) and a second extended portion 22 (Paragraph 101 and Figure 73, second insertion portion 22) formed on a top surface (Figure 73, insertion portion 22 on top surface of the second hook portion 21 and second linear member 30) of the second main hook portion 21,30, wherein the second extended portion 22 has a second surface extending upward (Figure 73, insertion portion 22 has a surface that extends upward from the second hook portion 21 and second linear member 30) from the top surface (Figure 73, insertion portion 22 on top surface of the second hook portion 21 and second linear member 30), and wherein the analogous tubed-flexible member 60 (Paragraph 100 and Figure 73, cylindrical shaped fastening member 60 for insertion of a pair of elastic members 10 therein) has a bottom portion (Figure 73, bottom outer surface of fastening member 60 has a first end located above an end of first linear member 30 and has a second end above an end of the second linear member 30) joined at the analogous first end (Paragraph 100 and Figure 73, bottom outer surface of fastening member 60 has a first end above an end of first linear member 30) to the top surface (Paragraph 100 and Figure 73, bottom surface of fastening member 60 is above a top surface of first linear member 30) of the first main hook portion 21,30 and at the analogous second end (Paragraph 100 and Figure 73, outer surface of fastening member 60 has a second end above an end of second linear member 30) to the top surface (Paragraph 100 and Figure 73, bottom surface of fastening member 60 is above a top surface of first linear member 30) of the second main hook portion 21,30, such that an opening (Figure 73, first opening at first end of fastening member 60 for insertion of first elastic member 10) at the analogous first end (Paragraph 100 and Figure 73, bottom outer surface of fastening member 60 has a first end above an end of first linear member 30) is opposed to (Figure 73, first end opening of fastening member 60 opposes upward surface of first insertion portion 22) the first surface (Figure 73, insertion portion 22 has a surface that extends upward from the first hook portion 21 and first linear member 30) and an opening (Figure 73, second opening at second end of fastening member 60 for insertion of second elastic member 10) at the analogous second end (Paragraph 100 and Figure 73, outer surface of fastening member 60 has a second end above an end of second linear member 30) is opposed to (Figure 73, second end opening of fastening member 60 opposes upward surface of second insertion portion 22) the second surface (Figure 73, insertion portion 22 has a surface that extends upward from the second hook portion 21 and second linear member 30).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first hook, second hook, and tubed-flexible member of Choi in view of Osthold, so that the first and second hooks have first and second surfaces that oppose the ends of the tubed-flexible member attached to a top surface of a first and second main hook portion, as taught by Nakamura, in order to provide an improved deformed nail corrector with improved hook portions that have upward extending surfaces facing the opened ends of the flexible member for allowing a superelastic wire member to be inserted therein, which promotes a correction force produced by the hooks as they are displaced from one another for correction of an ingrown nail (Nakamura, Paragraph 100).
However, the combination of Choi in view of Osthold in view of Nakamura also fails to explicitly disclose the tubed-flexible member is a coil member.
Kondo teaches wherein, the analogous tubed-flexible member (Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 49-53, flexible sheathing tube is a helical coil which surrounds a flexible insertion rod. The helical coil has welded ends) is a coil member.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tubed-flexible member of Choi in view of Osthold in view of Nakamura, so that the tubed-flexible member is a helical coiled tube, as taught by Kondo, in order to provide an improved deformed nail corrector with an enhanced tubed-flexible coil member wherein the ends of the coil member are not required to have flexibility given by coiled ends that are welded together to provide a rigid backing support uniformly in all radial directions for increased strength at the coiled tube ends, ultimately supporting the forces at the flexible intermediate open-pitched coils for optimal therapy (Kondo, Col. 6, lines 51-55). 
However, the combination of Choi in view of Osthold in view of Nakamura in view of Kondo also fails to explicitly disclose wherein the superelastic wire member has a linear shape and tends to return to the linear shape when bent.
Machida teaches an analogous deformed nail corrector (Paragraph 12 and Figure 1, ingrown nail corrector 10) wherein a superelastic analogous wire member 30 (Paragraph 14 and Figure 1, The connecting material 30 is formed by forming a metallic body of a super-elastic body or shape memory functioning to return to a linear state of the original shape into a wire-like bar having a circular cross section, and a force to return to a straight line when it is deformed) has a linear shape and tends to return to the linear shape when bent.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wire member of Choi in view of Osthold in view of Nakamura in view of Kondo, so that the wire member is superelastic and has a linear shape and tends to returns to the linear shape when bent, as taught by Machida, in order to provide an improved deformed nail corrector with an enhanced superelastic wire member having a linear straight shape allowing for increased corrective restoring forces to be applied to the nail in a bent state towards the original linear shape for more effective therapy (Machida, Paragraph 14).
Regarding claim 4, the combination of Choi in view of Osthold in view of Nakamura in view of Kondo in view of Machida discloses the invention as described above and further discloses wherein, the coil member (Kondo, Col. 6, line 48, flexible sheathing tube is a helical coil) is a coil including a first welded portion, a second welded portion (Kondo, Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other to form a rigid end ring at least at one end of the sheathing tube by laser spot welding), , and an intermediate portion (Kondo, Col. 4, lines 37-44, spaced open pitch coils between the closed coil ends provides the flexible coil structure) between the first welded portion and the second welded portion, the first welded portion having a welded outer surface at the first end and the second welded portion having a welded outer surface at the second end (Kondo, Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, tightly closed helices forming welded outer surface at one end of the sheathing tube) the first welded portion and the second welded portion are more rigid (Kondo, Col. 3, lines 32-35, Col. 5, lines 5-6, and Col. 6, lines 51-53, A number of helices of the helical coil are tightly closed and fixed to each other at the fore and end portions of the coil member to form  rigid end rings which are  more rigid than the spaced open pitch coils between the closed coil ends providing the flexible coil structure) than the intermediate portion.
Regarding claim 10, the combination of Choi in view of Osthold in view of Nakamura in view of Kondo in view of Machida discloses the invention as described above and further discloses wherein the first extended portion 22 has a first groove (Nakamura, Paragraph 101 and Figure 73, first insertion portion has a groove for insertion of elastic member 10) formed in the first surface (Nakamura, Figure 73, insertion portion 22 has a surface that extends upward from the first hook portion 21 and first linear member 30) so as to accommodate a first wire end (Nakamura, Figure 73, groove within first insertion portion 22 accommodates first end of elastic member 10) of the superelastic wire member (Machida, Paragraph 14 and Figure 1, superelastic metallic connecting material 30; Nakamura, Paragraph 94 and Figure 73, elastic member 10 is a linear rod shape made of shape memory alloy), and the second extended portion 22 has a second groove (Nakamura, Paragraph 101 and Figure 73, second insertion portion has a groove for insertion of elastic member 10) formed in the second surface (Nakamura, Figure 73, insertion portion 22 has a surface that extends upward from the second hook portion 21 and second linear member 30) so as to accommodate a second wire end (Nakamura, Figure 73, groove within second insertion portion 22 accommodates second end of elastic member 10) of the superelastic wire member 10.
Regarding claim 11, the combination of Choi in view of Osthold in view of Nakamura in view of Kondo in view of Machida discloses the invention as described above and further discloses: 
Choi fails to explicitly disclose wherein the first main hook portion has a first curved part with a first recess across an inside surface of the first curved part, and wherein the second main hook portion has a second curved part with a second recess across an inside surface of the second curved part.
Osthold teaches an analogous deformed nail corrector 1 (Paragraph 74 and Figure 1c, nail correction clasp 1 for attaching to edge of nail and correcting nail deformity) wherein the analogous first main hook portion 4a-7a (Paragraph 69 and Figure 1a, nail hook ends 4a-7a and 4b-7b is a curved part with spring deflection 6a,6b and connecting bend 5a,5b which define first and second recess across an internal surface) has a first curved part 4a-7a with a first recess 5a-6a across an inside surface of the first curved part 4a-7a, and wherein the analogous second main hook portion 4b-7b has a second curved part 4b-7b with a second recess 5b-6b across an inside surface of the second curved part 4b-7b. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second main hook portions of Choi, so that there is first and second recess across an inside surface of a first and second curved part, as taught by Osthold, in order to provide an improved deformed nail corrector having a curved part with a recess for increasing the ability to grip a nail by providing increase in nail surface area contact (Osthold, Paragraph 69).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20160120012 A) in view of Osthold et al. (DE 102013013011 A1) in view of Nakamura (JP 2014113322 A) in view of Kondo (U.S. Patent No. 5746696) in view of Machida (JP 2016165436 A) and in further view of Kim (WO 2008039028 A1).
Regarding claim 6, the combination of Choi in view of Osthold in view of Nakamura in view of Kondo in view of Machida discloses the invention as described above but fails to explicitly disclose wherein the first hook and the second hook include barbed portions at tips.
Kim teaches (Paragraphs 32, 40; Figure 3, 5a) an analogous deformed nail corrector (Paragraph 32 and Figure 3, corrective device for ingrown toenail) wherein the analogous first hook 15 (Paragraph 32 and Figure 3, first side-engaging part 15) and the analogous second hook 15 (Paragraph 32 and Figure 3, second side-engaging part 15) include barbed portions at tips (Paragraph 40 and Figure 5a, a plurality of irregularities 15e may be provided on either or both of the toenail contact surface of the central member-connecting part 15a and the toenail contact surface of the toenail bottom- support part 15c The cross-sectional shape of the irregularities 15e may be triangular).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second hook of Choi in view of Osthold in view of Nakamura in view of Kondo in view of Machida, so that the first and second hook have barbed portions at tips, as taught by Kim, in order to provide an improved deformed nail corrector with barbed irregularities such that the deformed nail corrector can be easily mounted on the nail while the deformed nail corrector cannot be easily separated from the nail, so that it can be stably used even upon long-term use (Kim, Paragraph 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786



/ERIN DEERY/Primary Examiner, Art Unit 3754